Citation Nr: 1224276	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the claims of service connection for bilateral hearing loss and tinnitus. 

The Veteran was afforded a Video Conference Hearing before the undersigned Acting Veterans Law Judge in March 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In April 2011, the Board remanded the Veteran's claims for further examination.  This development has now been completed and the claims are ready for review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss is related to his active service.

2.  The evidence does not demonstrate that the Veteran's currently diagnosed tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for a grant of service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA medical examination for bilateral hearing loss and tinnitus in April 2011.  Additionally, at the March 2011 Board hearing, the Veteran reported that there were outstanding private medical records pertaining to his hearing loss.  The AMC sent the Veteran an April 2011 letter requesting that he submit any additional evidence, to include the names and addresses of all health care providers who have evaluated or treated his hearing loss or tinnitus.  However, the Veteran did not submit any additional evidence, and presented May and June 2012 statements stating that he had no further evidence.  The Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that the 'duty to assist' is not a one way street, and that a claimant cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  As such, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Bilateral Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran contends that his current bilateral hearing loss and tinnitus are due to his active service.  Specifically, he contends that he was exposed to loud noise from heavy duty transmitters located in vans he was working on, while serving in Korea.  Additionally, the Veteran reported that he was also exposed to loud noises while stationed in California from transmitters that had huge fans, with his living quarters upstairs. 

By way of history, his January 1952 and January 1956 enlistment and discharge hearing screenings included a Whisper Voice test on which the Veteran scored a 15/15, which was considered normal.  However, the Board notes that the Whisper Voice Test is a less precise indicator of hearing loss than audiometric testing.  Nevertheless, the Veteran's claims file is void of service treatment records, to include documentation of any complaints or clinical findings of hearing loss or tinnitus.  

The Board observes that the Veteran is competent to state that he experienced noise exposure in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, his DD Form 214 reflects that he was a equipment mechanic repairman and, thus, corroborates his account of in-service exposure to noise from transmitters.  Accordingly, the Board concludes that it is likely that the Veteran was exposed to acoustic trauma while on active duty.  The Veteran's exposure to acoustic trauma supports his contention of the incurrence of hearing loss and tinnitus in service.  However, in order to establish service connection, there still needs to be a probative nexus linking a current disability to the in-service injury. 

The Veteran has a current disability of hearing loss in both ears pursuant to 38 C.F.R. § 3.385.  This is demonstrated in the April 2011 VA examination.  The VA examination demonstrated auditory thresholds over 40 decibels in the 3000 and 4000 Hz frequencies in the right ear, and 2000, 3000 and 4000 Hz frequency in the left ear.  

The Veteran was afforded a Video Conference Hearing in March 2011.  The Veteran reported that while serving in Korea, he worked in vans that had heavy duty transmitters.  Additionally, the Veteran stated that the vans had benches on one side, with the equipment on the other.  After long hours of working, the Veteran reported that he would take naps in the vans, which were quite noisy.  Furthermore, the Veteran reported that he did not notice much ringing in his ears until after he got back from Korea, but then it got worse.  He also stated that when he was back in California, he worked in a transmitter site that had huge fans, which had the living quarters upstairs.  The Veteran reported that he never got away from the noise except on his time off.  The Veteran also reported noise exposure for about 11 months in Korea, and about a year and a half in California.  Additionally, he stated that he was not provided with hearing protection.  The Veteran also stated that his hearing loss and the ringing in his ears didn't really become too much of a problem until he retired, and he didn't notice it much unless it was quiet.  After the Veteran was discharged from the military, he reported that he worked for the Federal Aviation Administration (FAA) at the Air Traffic Control Center in Aurora as an electronic technician, until he got into a supervisory position.  Moreover, the Veteran stated that he was exposed to loud noises during the early period of that employment.  The Veteran reported working for the FAA for 29 years.  Additionally, he stated that he had a couple of hearing tests performed while he worked at the FAA, which noted he had hearing loss.  The Veteran reported that he never saw the FAA records, and did not know what was done with them.  Furthermore, he stated that he recently developed a balance problem in the last two or three years, which he was being treated for by his private physician.  Moreover, the Veteran reported that he did not go to a doctor for his hearing loss or tinnitus.  

Additionally, the Veteran was afforded a VA examination in April 2011.  The examiner noted that the Veteran presented privately done hearing tests from 2009 and 2010.  The examiner stated that both tests showed high frequency sensorineural hearing loss.  Additionally, the examiner noted that he had no other evidence available to document hearing loss.  The Veteran said he had a test in 1970 that showed high frequency hearing loss, but did not have the test and never did anything further about it.  The Veteran reported that he was retired since 1989 and that his hearing was not a problem while on the job.  Currently, his wife complained that he could not hear well.  The Veteran noted his in-service noise exposure from working and sleeping in a trailer where there were noisy fans, which cooled electronic equipment.  Additionally, his civilian occupation was with the Federal Aviation Department, where he worked with electronics.  Furthermore, the Veteran stated that he did not have ear disease until recently, when he experienced some balance problems.  Moreover, the Veteran complained of tinnitus.  He reported to the examiner that it might have started in the service.  Additionally, the Veteran stated that his tinnitus never bothered him much, did not disturb his sleep, and noticed it most when he was not occupied with other activities.  

Additionally, the VA examination included audiometric testing, which revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
65
LEFT
10
10
50
70
70

In addition, the Veteran's speech recognition was 92 percent for the right ear and 84 percent for the left ear.  The examiner concluded that the Veteran had normal hearing to 1000 Hz falling to severe high frequency sensorineural hearing loss.  Additionally, his word recognition was excellent on the right and good on the left.  The examiner stated that since his claim was made 55 years after service and since he had no other records to substantiate a hearing loss closer to the time of service, it was speculation as to the origin of his hearing loss.  Likewise, it was only the Veteran's report that he thought he remembered having tinnitus while in the service, but never considered it as a problem until recent years.  

A VA addendum opinion to the April 2011 VA examination report was obtained in May 2011.  The physician noted that the Veteran's claims file was reviewed.  The physician noted that there was no evidence of hearing loss or tinnitus in the Veteran's service treatment records.  Additionally, she noted that the Veteran's entrance and exit physicals contained normal 15 feet whisper voice tests.  The physician noted that the Veteran later worked for the FAA and was exposed to noise during work hours, without the use of hearing protection in the beginning of his career.  Furthermore, in the appeals hearing dated March 2011, the Veteran stated that he was tested by the FAA and told that he had a high frequency hearing loss.  However, the physician noted that the Veteran did not recall the time period of these exams.  Additionally, the Veteran reported that he did not notice any hearing difficulty until the past couple of years.  Moreover, the Veteran did not have specific reports of the onset and occurrence of his tinnitus.  He described "it got worse" when he returned to California and it "didn't become a problem" until he retired.  The physician concluded that she concurred with the previous opinion, that given the remoteness of his complaint to the incident of military noise exposure, and the continued occupational noise exposure, it was less likely than not that his hearing loss was the result of military noise exposure.  Given the lack of a nexus between a precipitation event and his complaint of ear ringing, it was less likely than not that his tinnitus and hearing loss were the result of his military noise exposure.  

The Board has carefully considered the Veteran's assertions that he has bilateral hearing loss and tinnitus that are related to his active service.  The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus.  Although he has a current diagnosis of hearing loss pursuant to 38 C.F.R. § 3.385 and tinnitus, the existing medical evidence does not show that these conditions were manifested in service or are otherwise related to service.  Additionally, the evidence does not show that a hearing loss disability manifested within one year of separation.  Thus service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board finds that the May 2011 medical opinion is probative based on the examiner's thorough and detailed examination of the Veteran and claims folder as well as the adequate rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  In placing weight on the May 2011 medical opinion, the Board notes that in addition to a detailed April 2011 medical examination, there was a complete review of the Veteran's claims folder.  In addition, there are no contrary competent medical opinions of record. 

Furthermore, the Veteran does not indicate any treatment or complaints of hearing loss between separation from service in January 1956 and the June 2006 claim of service connection for bilateral hearing loss and tinnitus.  Specifically, at the March 2011 Board hearing, the Veteran reported that he did not seek any treatment for his hearing loss or tinnitus.  Additionally, he stated that he recently developed a balance problem in the last two or three years, which he was being treated for by his private physician.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical evidence does not show the presence of bilateral hearing loss or tinnitus until 40 years after separation from service.  This is a factor the Board has considered in deciding the claim.  

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


